Citation Nr: 0740960	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from October 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.

4.  The veteran has been diagnosed with tinnitus.

5.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2004 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the June 2004 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date or a disability evaluation for the issues on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, any questions as to the effective date to be 
assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

Entitlement to service connection for bilateral hearing loss.  
Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  


On the authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
55
60
LEFT
15
5
35
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
See 38 C.F.R. § 3.385.  The Board finds that element (1) is 
satisfied. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of hearing loss 
disability as defined by VA in either ear.  The audiogram on 
entrance in October 1963, the results of which were converted 
from ASA units to ISO(ANSI) units, shows that the auditory 
thresholds were the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
15
0
10
5
5

The audiogram on separation in October 1967, the results of 
which were converted from ASA units to ISO(ANSI) units, shows 
that the auditory thresholds were the following: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
10
LEFT
15
10
20
15
10

Therefore, the veteran's hearing was within normal limits at 
the time of both examinations.  See Hensley, supra.  
Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss for VA purposes 
during the one-year presumptive period after separation from 
service.  Hearing loss was initially diagnosed in May 2005, 
over three-decades after service.  Accordingly, Hickson 
element (2) is not met with respect to presumptive disease.  
Service connection is not warranted for bilateral hearing 
loss on a presumptive basis.  

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises as a jet engine 
mechanic service.  The Board accepts that he was exposed to 
acoustic trauma.  In-service incurrence of injury, that is to 
say hazardous noise exposure, has arguably been shown, and 
Hickson element (2) is therefore satisfied.

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of the May  2005 
VA audiological examination.  That opinion was not favorable 
to the veteran's claim.  The veteran reported at the time of 
the examination that he served as a jet engine mechanic and 
that he did not regularly wear ear protection.  He denied a 
history of ear problems and any family history of ear or 
hearing problems and also denied known use of ototoxic 
medications.  After the military, he worked for a year as an 
engine mechanic, again with sporadic use of ear protection.  
He then worked for four years at the Chrysler plant on the 
line but said that this was not noisy.  Since that time he 
has been self-employed without noise exposure.  The veteran 
reported that he started have difficulty hearing soft voices 
beginning approximately 20 years prior.  His tinnitus, which 
was described as bilateral, began 15 years ago.  He reported 
that has been a recreational hunter since the age of 
approximately 28, shooting shotguns and rifles.  The examiner 
diagnosed bilateral sloping high frequency sensorineural 
hearing loss.  The examiner reported that he had reviewed the 
claims file and noted normal hearing at the time of the 
October 1963 entrance examination and also normal hearing, 
bilaterally, in all frequencies at the time of the veteran's 
separation from active duty.  The examiner found that, while 
there was some change in hearing between the entrance and 
exit examinations, auditory thresholds were well within 
normal limits at discharge.  The examiner noted that the 
veteran reported his hearing loss began almost 20 years after 
his service and that he also had credible noise exposure in 
civilian life as a recreational hunter.  He opined that, 
while noise exposure in the military was certainly credible, 
the evidence showed that it did not cause a change in hearing 
enough to even get to the mid point of the range of normal 
hearing and therefore, it was not likely that the hearing 
loss present at the time of the examination was related to 
the veteran's military duty.  

The only other evidence which purports to relate the 
veteran's bilateral hearing loss to events in service comes 
from the statements of the veteran himself and his 
representative.  To the extent that the veteran contends that 
he had hearing loss is a result of his active duty service, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical mattes such as diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The veteran's service records are pertinently negative for 
hearing problems, and there are no medical records for 
several decades after service showing complaints, treatment, 
or diagnosis of hearing loss.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].  

The Board, for its part, has based its conclusion that there 
was no in-service hearing loss and no medical nexus on the 
medical records, as well as the medical opinion in the file 
as well as the veteran's own self-reported history.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, in the current case, the veteran's 
own statements place the onset of his hearing loss to many 
years after his active duty service.  Additionally, there is 
no medical evidence that the veteran was diagnosed with or 
treated for bilateral hearing loss until decades after his 
separation from service.  Further, the veteran's report of 
bilateral hearing loss was not asserted until many years 
after separation from service, incident to his May 2004 claim 
for VA benefits.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim]; see also 
Mense and Maxson, both supra. 

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Hickson element (3) is not met, and 
the veteran's claim fails on that basis.

The veteran is competent to state that he experienced 
diminished hearing in service.  He is also competent to 
report that his change of hearing coincided with his 
inservice noise exposure.  However, the Board finds that the 
veteran is not credible as to the onset of his hearing loss 
disability.  The credibility of the evidence is a factual 
issue for the Board.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See  Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).


There is no credible evidence of complaints of hearing loss 
during active duty.  There is also no credible evidence of a 
diagnosis of hearing loss for VA purposes  during active duty 
or within one year of her separation from active duty.  The 
Board finds the  service medical records, which reflect no 
such disease or injury, to be competent and credible.  
Therefore, they constitute probative evidence.  The 
subsequent records, and most specifically the May 2005 VA 
opinion, shows that the veteran's hearing loss is not the 
result of his active service.  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The claim is therefore denied.

Entitlement to service connection for tinnitus.
Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has tinnitus.  The May 2005 VA audiological 
examiner diagnosed tinnitus.

Moving to Hickson element (2), with respect to in-service 
disease, the veteran's service medical records do not reflect 
a diagnosis of tinnitus.  As noted above, the Board accepts 
that the veteran may have been exposed to acoustic trauma.  
In-service incurrence of injury, that is to say hazardous 
noise exposure, has been shown to be sufficient to satisfy 
Hickson element (2).

Moving to the element (3), medical nexus, there is of record 
one competent nexus opinion, the report of the May 2005 VA 
audiological examination.  The examiner opined that it was 
not likely that the veteran's tinnitus is related to his 
military service, noting that the veteran reported it began 
many years after his discharge and there was also credible 
post-service evidence of noise exposure as a hunter. 

The only evidence which purports to relate the veteran's 
tinnitus to events in service comes from the statements of 
the veteran himself.  As has been discussed above in 
connection with the first issue on appeal, his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  

As for continuity of symptomatology, the veteran has reported 
that the tinnitus began many years after active duty service.  
His own statements weigh against any finding of continuity of 
symptomatology.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
tinnitus.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

The veteran is competent to state that he experienced ringing 
in his ears in service.  He is also competent to report that 
the tinnitus coincided with his inservice noise exposure.  
However, the Board finds that the veteran is not credible as 
to the onset of his tinnitus disability.  The credibility of 
the evidence is a factual issue for the Board.  See Jandreau 
v. Nicholson.  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno v. Brown.  See also Barr v. Nicholson.

There is no credible evidence of complaints of tinnitus 
during active duty.  There is also no credible evidence of a 
diagnosis of tinnitus for VA purposes during active duty.  
The Board finds the  service medical records, which reflect 
no such disease or injury, to be competent and credible.  
Therefore, they constitute probative evidence.  The 
subsequent records, and most specifically the May 2005 VA 
opinion, shows that the veteran's tinnitus is not the result 
of his active service.  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus.  The claim is therefore denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


